GREEN, J. :
The decree is unusual but less advantageous to the complainant than it should be. If he had chosen, the land ought to have been decreed to him. The refusal to treat does away with the necessity of a tender, and also of the offer required by the statute to credit the execution of complainant with the amount of ten per cent, on the amount bid at the sale. (1)
At any rate the purchaser cannot insist upon this, as it is purely for the benefit of the execution debtor. *26The debtor cannot release his equity of redemption so as to defeat other judgment creditors 'of. their right to redeem. Decree affirmed with the condition that the land when sold shall pay upon Carden’s debt ten per cent, of the amount bid at the original sale. (1)

Decree affirmed.


 Effect of tender and refusal, and remedy. Hawkins v. Jamison, Mar. & Yerg. 83; Bumpas v. Gregory, 8 Yerg. 46.


 Judgment creditor may redeem, when and how, Code 2128, 2129, (taken from Act of 1820, ch. 2, sec. 3.) Elliott v. Paton, 4 Yerg. 10; Hawkins v. Jamison, Mar. & Yerg. 90; Woods v. McGavock, 10 Yerg. 133; Chester v. Greer, 5 Humph. 26; Wood v. Morgan, 4 Humph. 374; Carter v. Foster, Infra; Hill v. Walker, 6 Cold. 424.